OFFICE   OF     THE   ATTORNEY     GENERAL   OF   TEXAS
                            AUSTIN




                                                April 25, lJXi9


Honorable H. 3. Pitmen
County Auditor
Fayette County
LaWangs, Texas




opinion has   b

                                            been unable to
                                           , and trust tllat




                     id 18nd la ale0 lewwd Sooroil; the
                     1 ou is +iOQd lieoredit of The
                    001 Fund aa4'this fnnd is l.xa~eat&
            aturn from the"-iRTestm8ntgoe@ to the
   available school fund.
             ~*f3lncethe land is so fsx from thl8
   ocunty and more 011 activity, It requires occasional
   trips to that county to attsradt.0the leases eta. end
   :n the past the expense cf such trips has bimn paid
Honorable E.    it'.   FItma, April 25, 1939, page $2



        out of the General Fund of the county but since
        the Avalloble School Fund gets all the revenue
        from the Investments, I till thank you to advise -
        Is it legal to pap the necessary expense of said
        trips such as traveling expense, hotel bill, etc.,
        out of the Available School Fund? Or should the
        expense be pnid out of the General Fund of the
        Oouuty?"
              Relative to the expenditureof the erslleble
k8?.~i80hO01
           Lund, that portIOn C$ utifiie 2827, nOYiS8d Cl+1
3tetMe8, 1925, material to your lnqulcf, reads as follmt
                “The pub110 free sohoo~ fund shall not'
       be expended exoept for the follwlng purposes:
                  "1. The Etate and county evallable tin4
  -.
  .-   ~.ehellbe used             for the payment of
        %eaohers* end             x&s* ~ealerles,tees tar
        taking the soholastio oensus, and Intereet on
        noney borrowad on short .tlmeto pay salaries of
        teeohers and superintendents,when these salarlee
        beoome due beeore ths eohool funds ror the ourrent
       year baotxueavellablq provided that no loan for the
       ~purpose of the peyment or teeohere shall be paid
        out or funds other than those ior the ~thenourrent
       YSW."
                  You are    reep*otfullp8daea that,in our
~plnion, the trktelllng expensee,:hotel bill, eto., lnapr?ed
fn attending to leases on lands held by a oaunty.f+? e&ma-
tional purposes oould not, under Article 2637 au@s, be
Legally paid out of the rents derived from said land; the
purpOee8 for whioh the avalleble soho   runds maJrbe emade$
&re enumerated In the statute above quoted; those funds may
not, therefore,be spent for purposes not enumerated 'inthe i
statute.
               You are further advised that in the opinion   ' \
of this department, the expenditure was properly oharged to-
snd paid out of the General Fund of the county.
Eonoreble H. iY.Tlkmn, April 25, 3.939,pese $3

                         .


              Truting thet thla anawere your ln;ufry,
we reanln